Citation Nr: 1033884	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  09-21 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to an effective date earlier than December 1, 2006, 
for the grant of entitlement to service connection for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 
1971 and from May 1977 to January 1994.

In May 2007, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, in pertinent part, 
denied the Veteran's claim of entitlement to an effective date 
prior to December 1, 2006 for the grant of service connection for 
posttraumatic stress disorder (PTSD).  

This case was previously before the Board in April 2010, at which 
time the Board found that the Veteran had filed a timely 
substantive appeal and remanded the Veteran's claim for 
additional due process consideration.  The case was returned to 
the Board for appellate consideration.   


FINDINGS OF FACT

1.  On November 5, 2004, the Veteran submitted a claim of 
entitlement to service connection for PTSD.

2.  In March 2005 and June 2005 rating decisions, the RO denied 
service connection for PTSD.

3.  On May 24, 2005 and June 28, 2005, the RO received written 
statements from the RO indicating his intent to continue his 
claim of entitlement to service connection for PTSD.  




CONCLUSION OF LAW

The requirements are met for an effective date of November 5, 
2004, for the grant of service connection for PTSD.  38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.105, 3.155, 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters dated in October 2007 and June 2009 
from the agency of original jurisdiction (AOJ) to the appellant.  
The letter explained the evidence necessary to substantiate the 
Veteran's claim for an earlier effective date, as well as the 
legal criteria for entitlement to such benefits.  The letters 
also informed him of his and VA's respective duties for obtaining 
evidence. 

In addition, these letters explained how a disability rating is 
determined for a service-connected disorder and the basis for 
determining an effective date upon the grant of any benefit 
sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal was decided prior to the issuance of an 
initial, appropriate VCAA notice.  Although the notice elements 
required by the VCAA and Dingess/Hartman were provided to the 
appellant after the initial adjudication, the appellant's claim 
was readjudicated thereafter.  As such, the appellant has not 
been prejudiced and there was no defect with respect to timing of 
the VCAA notice.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA post-
service treatment and examination.  Additionally, the claims file 
contains the Veteran's own statements in support of his claim.  
The Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained.  There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained.

Legal Criteria

The statutory and regulatory guidelines for determining the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 
(2009).  Except as otherwise provided, the effective date of an 
evaluation and an award of compensation based on an original 
claim, a claim reopened after a final disallowance, or a claim 
for increase will be the date the claim was received or the date 
entitlement arose, whichever is later.  See 38 C.F.R. § 3.400.  

The effective date of an award of service connection will be the 
day following the date of separation from service - if the 
veteran filed a claim within one year after service.  Otherwise, 
the effective date will be the date of receipt of his claim.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2). 

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of an appellate 
decision, the effective date will be as though the former 
decision had not been rendered.  See 38 C.F.R. §§ 3.156(b), 
3.400(q)(1)(i).  In cases where the evidence is received after a 
final disallowance, the effective date is the date the new claim 
is received or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(r), (q)(1)(ii).  Indeed, the Court has 
specifically held that where a prior unappealed decision 
consequently became final and binding on the veteran, the 
effective date of his eventual subsequent award of service 
connection is the date of receipt of his reopened claim - not 
the date of receipt of his original claim.  See Sears v. 
Principi, 16 Vet App 244 (2002); Melton v. West, 13 Vet App 442 
(2000).

The applicable statutory and regulatory provisions require that 
VA look to all communications from the veteran that may be 
interpreted as applications or claims, both formal and informal, 
for benefits.  VA is required to identify and act on informal 
claims for benefits.  See 38 U.S.C.A. § 5102; 38 C.F.R. § 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-
200 (1992).  An informal claim must identify the benefit sought.  
See 38 C.F.R. § 3.155(a).

In order for benefits to be paid under the laws administered by 
the VA, a specific claim in the form prescribed by the Secretary 
must be filed.  See 38 U.S.C.A. § 5101; 38 C.F.R. § 3.151(a).  
All claims for benefits filed with the VA, formal or informal, 
must be in writing.  See Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999).



Analysis

The Veteran's service in the military ended on January 31, 1994.  
Unfortunately, he did not file a claim for service connection for 
his PTSD within one year of his discharge from service (i.e., by 
January 31, 1995).  Nevertheless, the Veteran filed a claim for 
service connection for PTSD in November 2004, which was denied in 
a March 2005 rating decision.  He filed a petition to reopen in 
May 2005, which was denied in June 2005.  He did not appeal.  
However, on June 28, 2005, the Veteran submitted additional 
service treatment records.  Consequently, the June 2005 did not 
become final and binding on him.  See 38 

More recently, in December 2006, the Veteran filed a petition to 
reopen this previously denied claim for service connection.  
Following receipt of VA and private medical records and a VA 
examination, a March 2007 rating decision granted service 
connection for PTSD and assigned a 100 percent disability rating, 
effective December 1, 2006.

The correct effective date in this case is November 5, 2004.  
Although there were several prior final RO decisions, including 
in the March 2005 and June 2005 rating decisions, the effective 
date for his award relates back to those earlier decisions, and 
by extension, his original claim, because VA received additional 
service treatment records.  See 38 C.F.R. § 3.156(c)(1), (3) 
(notwithstanding any other section in this part, at any time 
after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the claim).  Although these records were not used as a 
basis for the award of service connected benefits for PTSD, the 
RO did not reconsider the Veteran's claim in light of the 
evidence submitted.  As such, the June 2005 RO denial is not 
final, and the Veteran's claim for service connection of PTSD 
remained open upon the Veteran's submission of additional 
statements and evidence in December 2006.  Therefore, the correct 
effective date is November 5, 2004.  See 38 C.F.R. 3.400(q), (r).  
See also Melton v. West, 13 Vet. App. 442 (2000).

Therefore, the award of service connection for PTSD, by a rating 
decision in March 2007, was made pursuant to reconsideration of 
the Veteran's originally denied claim for service connection 
received on November 5, 2004.  As such, as noted above, the 
effective date for such award is the date entitlement arose or 
the date VA received the previously decided claim (i.e., November 
5, 2004), whichever is later.  As the date the VA received the 
claim, November 5, 2004 is the later, and is more than one year 
after the Veteran's separation from service, it is the 
appropriate effective date for the award of service connection 
for PTSD.

In view of the foregoing, the Board finds that the evidence of 
record, considered in conjunction with the applicable law, 
supports the grant of an earlier effective date of November 5, 
2004 for the award of service connection for PTSD.


ORDER

Entitlement to an effective date of November 5, 2004, for the 
grant of service connection for PTSD is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


